Case: 19-11327     Document: 00515867354          Page: 1    Date Filed: 05/18/2021




                                   REVISED

              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 18, 2021
                                   No. 19-11327
                                                                           Lyle W. Cayce
                                                                                Clerk
   Diane Scott Haddock,

                                                            Plaintiff—Appellant,

                                       versus

   Tarrant County, Texas; Patricia Baca-Bennett;
   Kenneth Earl Newell; Jesus Nevarez, Jr.; Honorable
   Judith Wells; Jerome S. Hennigan; James B. Munford;
   Alex Kim,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:18-CV-817


   Before Clement, Ho, and Duncan, Circuit Judges.
   Edith Brown Clement, Circuit Judge:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11327        Document: 00515867354           Page: 2     Date Filed: 05/18/2021




          We withdraw our prior opinion in this case and substitute this
   revision. Appellant Diane Haddock sued the seven district judges of Tarrant
   County’s family law courts (the “District Judges”) in their official capacities,
   District Judge Patricia Baca-Bennett in her personal capacity, and the County
   under 42 U.S.C. § 1983, alleging that she was fired for refusing to support a
   political candidate and for her husband’s political activity. Holding that
   Haddock was both a policymaking and confidential employee lawfully subject
   to patronage termination, the district court dismissed her suit. We
   AFFIRM.1
                            I. Facts and Proceedings
          Tarrant County family courts are presided over by seven elected
   district judges, who, in turn, are assisted by seven appointed associate judges.
   Haddock was an associate judge for nearly twenty years. Because they serve
   more than one district judge, Texas law requires Tarrant County associate
   judges be appointed with the unanimous approval of the district judges; they
   can be removed, however, by a majority vote. Tex. Fam. Code
   §§ 201.001(d), 204(b).
          In 2016, Haddock and fellow associate judge James Munford indicated
   interest in running for a district judge position. It was believed they would
   run against one another for the 322nd district seat. Around the same time,
   the grandparents of a child who died while in her mother’s custody—after
   Haddock had signed the order giving the mother custody—circulated claims
   that Haddock had mishandled the case, going so far as to allege that she had
   taken a bribe.2 Munford’s wife allegedly repeated these harsh allegations
   publicly, presumably to gain political advantage for her husband. Haddock


          1
              Judge Ho concurs in the judgment.
          2
              We are aware of no evidence whatsoever that supports this allegation.
Case: 19-11327      Document: 00515867354            Page: 3    Date Filed: 05/18/2021




                                      No. 19-11327


   decided not to run, but she and her husband do not appear to have reconciled
   with Munford and his wife.
          During the campaign, although Haddock herself allegedly did not
   engage in any overt political activity, her husband campaigned against
   Munford. Mr. Haddock and a political group with which he was associated
   accused Munford of being a “RINO” (Republican In Name Only), violating
   the Second Amendment by signing protective orders requiring litigants to
   surrender their firearms on inadequate evidence, physically abusing and
   sexually assaulting his first wife, and terrifying his current wife by threatening
   her and a male friend of hers with a gun.
          District Judge Patricia Baca-Bennett, who supported Munford’s
   candidacy, allegedly sought to put a stop to Mr. Haddock’s opposition by
   demanding that Haddock publicly support Munford and “get her husband
   under control.” Haddock refused to do either. Baca-Bennett allegedly
   subjected Haddock to “badgering, threats, back-biting, undermining and
   maligning, and a campaign to orchestrate the termination of [Haddock’s]
   employment.” She also allegedly sought to intimidate Haddock’s husband
   by reminding him “who Diane works for” and spread rumors about Haddock
   resigning that “undermined [Haddock’s] authority as a judge.”3
          During the campaign, Haddock also learned that the district judge for
   her own District 233 was retiring. Kenneth Newell won the Republican
   primary (he then ran unopposed, meaning he knew then that he would
   become District 233’s district judge), so he spoke with Haddock about her
   future as the District 233 associate judge. He indicated that he was concerned



          3
             We express no opinion whether these allegations against Baca-Bennett, if
   true, violate Texas’s Code of Judicial Conduct. See Tex. Gov’t Code Ann.,
   tit. 2 subtit. G app., Canons 2B, 3C(1), 5(2).




                                           3
Case: 19-11327      Document: 00515867354           Page: 4    Date Filed: 05/18/2021




                                     No. 19-11327


   about the political situation and had “not made a decision about what to do
   with” Haddock.
          Following unsuccessful complaints to Tarrant County’s human
   resources department, Haddock eventually sued Baca-Bennett and Tarrant
   County for subjecting her to a hostile work environment in retaliation for her
   husband’s political activity and her own refusal to support Munford. Fewer
   than ninety days later, she was terminated by a majority of the seven district
   judges, including Newell. She amended her complaint to address her
   termination, add the District Judges in their official capacities as defendants,
   and demand reinstatement or front pay in lieu thereof.
          The district court dismissed Haddock’s claims for money damages
   against the District Judges in their official capacity under Rule 12(b)(1),
   holding that the suit is barred by the Eleventh Amendment because the
   District Judges are state officials, meaning “the state was the real, substantial
   party in interest,” and the state has not waived sovereign immunity. See Va.
   Off. for Prot. & Advoc. v. Stewart, 563 U.S. 247, 255 (2011) (cleaned up).
   Haddock does not appeal this ruling.
          The district court also dismissed Haddock’s claim for injunctive relief
   against the District Judges under Rule 12(b)(6). The First Amendment
   generally prohibits adverse employment actions against government
   employees based on political affiliation, Elrod v. Burns, 427 U.S. 347, 373
   (1976), but, where “an employee’s private political beliefs would interfere
   with the discharge of [her] public duties, [her] First Amendment rights may
   be required to yield to the State’s vital interest in maintaining governmental
   effectiveness and efficiency,” Branti v. Finkel, 445 U.S. 507, 517 (1980).
   Sometimes called the Elrod/Branti exception, this maxim most often applies
   to employees in policymaking or confidential positions.




                                          4
Case: 19-11327      Document: 00515867354            Page: 5    Date Filed: 05/18/2021




                                      No. 19-11327


          Finding that Haddock’s position involved both policymaking and
   confidential relationships with the District Judges and, “[t]herefore, an
   associate judge’s political ideology, associations, and activities may rationally
   influence a district judge’s assessment of the individual’s suitability for a
   position as an associate judge,” the district court held that she had failed to
   state a claim on which relief could be granted against the District Judges and
   dismissed Haddock’s demands for injunctive relief under Rule 12(b)(6).
   Haddock v. Tarrant Cnty., No. 4:18-cv-00817-O, 2019 WL 7944073, at *7–8
   (N.D. Tex. Sept. 11, 2019).
          The district court dismissed all claims against Tarrant County under
   Rule 12(b)(6), both because Haddock had failed to allege an underlying
   constitutional violation and because she had failed to allege a county policy
   or policymaker that caused the alleged violation. Finally, the district court
   dismissed all claims against Baca-Bennett under Rule 12(b)(6) on the basis of
   qualified immunity. Haddock timely appealed.
                           II. Standard of Review
          We review a dismissal on the pleadings under Rules 12(b)(1) or
   12(b)(6) de novo, “accepting all well-pleaded facts as true and viewing those
   facts in the light most favorable to the plaintiffs.” Wolcott v. Sebelius, 635 F.3d
   757, 762–63 (5th Cir. 2011) (citation omitted). “Generally, a court ruling on
   a 12(b)(6) motion may rely on the complaint, its proper attachments,
   documents incorporated into the complaint by reference, and matters of
   which a court may take judicial notice.” Id. at 763 (cleaned up).
                                 III. Discussion
                                           A.
          Haddock argues on appeal that the district court erred in applying the
   Elrod/Branti exception to her First Amendment claims because she claims




                                           5
Case: 19-11327      Document: 00515867354          Page: 6   Date Filed: 05/18/2021




                                    No. 19-11327


   that she is neither a policymaker nor a confidential employee. She also argues
   that her intimate association claim (allegedly, Baca-Bennett retaliated against
   Haddock for her husband’s speech, not her own) is—categorically—not
   subject to the Elrod/Branti exception. We disagree.
          Haddock also argues that the Supreme Court’s balancing test in
   Pickering v. Board of Education, 391 U.S. 563 (1968), would be more
   appropriate than an Elrod/Branti analysis. We need not analyze this
   argument in any great depth; where the Government’s interest in political
   loyalty is weighed against an employee’s First Amendment interests, the
   tests frequently merge. See Maldonado v. Rodriguez, 932 F.3d 388, 392 (5th
   Cir. 2019) (“This court’s decisions have melded the Supreme Court’s
   discussion of these principles in Branti v. Finkel with the broader but similar
   Pickering–Connick test.”). Generally speaking—and applicable here—if the
   Elrod/Branti exception applies, the Pickering analysis is also concluded.
          We also note that the test, strictly speaking, is not about whether an
   employer is a policymaker or confidential employee. “[R]ather, the question
   is whether the hiring authority can demonstrate that party affiliation is an
   appropriate requirement for the effective performance of the public office
   involved.” Branti, 445 U.S. at 518. That said, “where a public employee . . .
   occupies a confidential or policymaking role, the employer’s interests more
   easily outweigh the employee’s First Amendment rights.” Maldonado, 932
   F.3d at 392 (alteration in original) (quoting Gentry v. Lowndes Cnty., 337 F.3d
   481, 486 (5th Cir. 2003)).
                                         (1)
          Haddock was a confidential employee. “A government employee may
   be ‘confidential’ ‘if he or she stands in a confidential relationship to the
   policymaking process, e.g., as an advisor to a policymaker, or if he or she has
   access to confidential documents or other materials that embody




                                         6
Case: 19-11327      Document: 00515867354           Page: 7     Date Filed: 05/18/2021




                                     No. 19-11327


   policymaking deliberations and determinations, e.g., as a private secretary to
   a policymaker.’” Garza v. Escobar, 972 F.3d 721, 729 (5th Cir. 2020) (quoting
   Maldonado, 932 F.3d at 393). If a superior official would be unable to carry
   out her duties as efficiently or to delegate sensitive tasks when she did not
   feel she could trust an employee to keep her confidences, that is likely a
   confidential employee.
          Associate judges are “privy to confidential”—and, given the nature
   of family law matters, often extremely sensitive—“litigation materials and
   internal court communications in the discharge of [their] duties, and further
   maintain[ ] a personal confidential relationship with the judge(s) which [they]
   serve[ ].” Mumford v. Basinski, 105 F.3d 264, 272 (6th Cir. 1997). Whether in
   private conversation with district judges or in writing when they “resolve[ ]
   a dispute in the court’s name or recommend[ ] a disposition to a judge,” the
   associate judges serve as advisors and confidants to the district judges, aiding
   them in the execution of their duties. Id.
          Haddock argues that she cannot be a confidential employee because
   seven associate judges working for seven district judges results in “forty-nine
   independently developing working relationships”—too many relationships,
   she argues, to implicate the sort of close, personal relationships characteristic
   of confidential employees. First, Haddock’s math is misguided—this case
   has nothing to do with her relationships with the other associate judges. Only
   seven working relationships are relevant—between Haddock and her
   superiors, the district judges. We suspect all of our twenty-five colleagues on
   this court would agree that judges can reasonably be expected to maintain at
   least seven close, yet professional working relationships.
          Second, this numerical argument is firmly foreclosed by precedent.
   See, e.g., Gentry, 337 F.3d at 486 (“[I]f a public employee’s loyalty is owed to
   a [five-]member governing board, he cannot choose political favorites or




                                          7
Case: 19-11327      Document: 00515867354             Page: 8   Date Filed: 05/18/2021




                                       No. 19-11327


   enemies among the board because shifting coalitions or electoral victories
   may too easily render the employee’s decisions, made in accord with personal
   preference, at odds with the board majority view.”); Kinsey v. Salado Indep.
   Sch. Dist., 950 F.2d 988, 996 (5th Cir. 1992) (en banc) (school
   superintendent’s loyalty may be required by a seven-member school board).
          Further, Haddock’s pled facts—which at this stage, we must presume
   to be true—make clear that the associate judges and district judges developed
   close, personal relationships that involved the exchange of confidences,
   including on politically sensitive and policy-oriented topics. Haddock
   discussed electoral politics and her own prospective campaign with District
   Judge William Harris—her supervising District 233 judge prior to Newell’s
   election. She ultimately decided not to run for office based, in part, on his
   advice. We also know that Newell replaced Haddock with a close associate
   (the friend who “emceed” his investiture).
          Our colleagues on the Seventh Circuit note that, where personal
   interactions are an important part of the work environment, “[p]olitical
   animosity . . . can in practice create a hostile work environment where face to
   face contact and cooperation are essential,” in some cases harming the
   efficiency of the office. See Meeks v. Grimes, 779 F.2d 417, 423 (7th Cir. 1985).
   This is precisely what happened here. Haddock alleges that she accused
   Baca-Bennett of unethical judicial conduct—specifically, “violat[ing] the
   canons governing active judges”—by openly campaigning for Munford. The
   Haddocks and Munfords lobbed vitriolic campaign rhetoric at each other that
   might have made the Hatfields and McCoys blush—the allegations ranged
   from sexual assault and other domestic violence to taking bribes and leaving
   a child to die in an unsafe home.
          Although Haddock alleged that “all seven associate judges serve all
   seven district judges,” it’s difficult to imagine a healthy working relationship




                                            8
Case: 19-11327      Document: 00515867354           Page: 9   Date Filed: 05/18/2021




                                     No. 19-11327


   between Haddock and at least two of the judges, which, all else being equal,
   makes her a less effective employee than an associate judge who can work
   amicably with all seven. Haddock also alleges that Baca-Bennett’s role in the
   dispute “undermine[d] respect for [Haddock’s] judicial authority,” which
   presumably impacted Haddock’s effectiveness on the bench, even when
   serving the remaining five judges.
          Ultimately, although Haddock alleges she believed Newell otherwise
   wished to retain her, she was left with the impression that he felt “she would
   be difficult to keep despite her qualifications due to the political situation.”
   In short, Haddock was a confidential employee to all seven district judges due
   to the close and personal working relationships associate judges have with the
   district judges. The district judges were free to terminate Haddock’s
   employment in connection with a political dispute that disrupted Tarrant
   County family court operations. See Simasko v. Cnty. of St. Clair, 417 F.3d
   559, 562–63 (6th Cir. 2005) (holding that a confidential employee may
   lawfully be terminated for remaining neutral in his supervisor’s campaign and
   refusing to try to curtail his brother’s public support for his supervisor’s
   opponent “however misguided and vindictive that action may” be). The
   Elrod/Branti exception is not about labels like “policymaker” or
   “confidential,” but about preventing precisely this type of disruption.
          Thus, we hold that Haddock was a confidential employee under
   Elrod/Branti.4
                                         (2)
          Next, Haddock argues that some of the specific First Amendment
   rights upon which she bases her claims cannot be subject to Elrod/Branti


          4
           We need not address whether Haddock was also a policymaker under the
   Elrod/Branti exception because we hold that she was a confidential employee.




                                          9
Case: 19-11327     Document: 00515867354            Page: 10   Date Filed: 05/18/2021




                                     No. 19-11327


   analysis. Specifically, she argues that Elrod/Branti may apply to reprisals for
   an employee who actively campaigns against her superior, but—because the
   speech at issue was her husband’s, not her own (she, allegedly, refused to
   campaign for or against anyone)—she is being punished for her association
   with her spouse and for refusing to campaign. In other words, Haddock
   argues that the First Amendment rights of intimate association and freedom
   from compelled speech should not be subject to the Elrod/Branti exception.
          Our precedent firmly establishes that Elrod/Branti applies to refusal
   to speak. See, e.g., Stegmaier v. Trammell, 597 F.2d 1027, 1040 (5th Cir. 1979),
   (holding confidential employee could be discharged for failing to support
   elected officeholder’s candidacy under Elrod). We also join the unanimous
   opinion of our sister Circuits in holding that intimate association claims can
   be subjected to Elrod/Branti analysis, see, e.g., Simasko v. Cnty. of St. Clair,
   417 F.3d 559 (6th Cir. 2005); McCabe v. Sharrett, 12 F.3d 1558, 1572 (11th Cir.
   1994); Soderbeck v. Burnett Cnty., 752 F.2d 285 (7th Cir. 1985) (Posner, J.),
   and extend our own precedent holding that a confidential employee may be
   terminated for personal and political associations, see Soderstrum v. Town of
   Grand Isle, 925 F.2d 135 (5th Cir. 1991), to the intimate association context.
          We must address two key distinctions between the present case and
   Soderstrum. First, in Soderstrum the plaintiff had “unambiguously expressed
   her lack of confidence in the incoming official and her unwillingness to work
   in the new administration.” 925 F.2d at 141. Here, at least per Haddock’s
   allegations, Haddock had expressed no such unwillingness or opposition.
   This distinction, while interesting, is not crucial. The dispositive fact in
   Soderstrum was that the plaintiff “served in a position of confidence requiring
   complete loyalty to the police chief,” and that the newly elected chief
   doubted her loyalty—that she had explicitly given him reason to doubt her
   loyalty (beyond her association with the outgoing police chief) merely
   reinforced the point that the defendant’s doubts were reasonable. Id. at 140.



                                         10
Case: 19-11327     Document: 00515867354            Page: 11   Date Filed: 05/18/2021




                                     No. 19-11327


          Second, the association at issue in Soderstrum was a personal and
   political relationship. Here, Haddock alleges that she was fired for intimate
   association with her spouse, which she argues should be a more carefully
   protected relationship. We need not decide the quantum of difference, if any,
   between the protections afforded different types of relationships because we
   join every other Circuit to have considered the issue in holding that
   Elrod/Branti also applies to intimate association claims. The Eleventh
   Circuit’s opinion in McCabe v. Sherrett is instructive.
          The McCabe court held that an elected police chief could demote his
   confidential secretary to a non-confidential position because she was married
   to one of his officers. McCabe did not involve any allegations that the plaintiff
   had campaigned against the new police chief or had ever violated his trust. To
   the contrary, “[e]vidence produced by both parties demonstrate[d]” that the
   plaintiff “actually breached no confidences during the brief period she served
   as” the defendant’s secretary, there was no reason to believe she had ever
   breached the prior chief’s confidences, and the odds of her ever doing so
   “may not have been overwhelming.” McCabe, 12 F.3d at 1572–73 & n.17.
   Nonetheless, her job required her to have access to the chief’s confidential
   communications, including communications about personnel complaints and
   officer discipline. If there were a complaint against her husband or one of his
   colleagues, she would see it first. The McCabe court reasoned that “[i]t is a
   matter of common experience that spouses tend to possess a higher degree of
   loyalty to their marital partners than to their superiors, and often discuss
   workplace matters with one another, even matters that a superior has
   designated as confidential.” Id. at 1572. The elected official was
   uncomfortable “having the wife of an officer under [his] command
   function[ ] as [his] confidential Executive Secretary,” for fear (based on
   nothing more than the fact of her marriage to her husband) that her loyalty
   would be elsewhere, so he was constitutionally permitted to demote her. Id.




                                          11
Case: 19-11327      Document: 00515867354             Page: 12    Date Filed: 05/18/2021




                                       No. 19-11327


          Similarly, there is no evidence that Haddock had ever breached the
   District Judges’ confidence or prioritized her loyalty to her husband over her
   duty of confidentiality as an associate judge. We engage in no presumption
   that she was likely to do so. See Tex. Gov’t Code Ann., tit. 2, subtit. G
   app., Canon 2B (“A judge shall not allow any relationship to influence
   judicial conduct or judgment.”). However, we recognize that, as “a matter
   of common experience,” McCabe, 12 F.3d at 1572, it was not unreasonable
   for the District Judges to worry that spousal loyalty might interfere with their
   ability to “expect, without question, undivided loyalty” from their
   confidential employee, Stegmaier, 597 F.2d at 1040. Combined with the fact
   that “we do not require employers to wait until their office is disrupted before
   taking action,” that the District Judges lost confidence in Haddock’s
   undivided loyalty—even in the absence of any breach of trust by Haddock—
   is sufficient for them constitutionally to terminate her employment. Garza,
   972 F.3d at 732.
          By the nature of the spousal relationship, an elected official may
   reasonably worry that they will not receive the undivided loyalty to which
   they are entitled from their confidential employees, so we recognize that the
   Elrod/Branti exception may extend to intimate association claims. Haddock
   was in a confidential role, and, under the Elrod/Branti exception, could
   constitutionally be discharged for the exercise of rights that would otherwise
   by protected by the First Amendment.5




          5
            To the extent we have not explicitly addressed any of Haddock’s claims,
   such as her freedom of petition claim based on filing this suit, our holding that she
   is a confidential employee suffices to affirm dismissal of all Haddock’s First
   Amendment claims.




                                            12
Case: 19-11327     Document: 00515867354            Page: 13   Date Filed: 05/18/2021




                                     No. 19-11327


                                         B.
          Haddock alleges that the district court erred by dismissing her claims
   against Tarrant County. Although Tarrant County, as a municipal entity, can
   be held liable under § 1983 when an “action pursuant to official municipal
   policy of some nature caused a constitutional tort,” it “cannot be held liable
   under § 1983 on a respondeat superior theory.” Monell v. Dep’t of Soc. Servs.,
   436 U.S. 658, 691 (1978). For municipal liability to attach, a plaintiff must
   prove “three elements: a policymaker; an official policy; and a violation of
   constitutional rights whose moving force is the policy or custom.” Zarnow v.
   City of Wichita Falls, 614 F.3d 161, 166 (5th Cir. 2010) (quoting Piotrowski v.
   City of Hous., 237 F.3d 567, 578 (5th Cir. 2001)).
          As explained above, because the Elrod/Branti exception applies to
   Haddock’s claims, she has failed to plead a constitutional violation. We
   therefore do not need to examine whether she has pled a county policymaker
   or official policy. The district court correctly dismissed Haddock’s claims
   against Tarrant County.
                                         C.
          Haddock also takes issue with the district court’s holding that Baca-
   Bennett has qualified immunity. “Qualified immunity shields federal and
   state officials from money damages unless a plaintiff pleads facts showing (1)
   that the official violated a statutory or constitutional right, and (2) that the
   right was clearly established at the time of the challenged conduct.” Ashcroft
   v. al-Kidd, 563 U.S. 731, 735 (2011) (cleaned up). These questions can be
   answered in either order. Pearson v. Callahan, 555 U.S. 223, 242 (2009).
          As explained above, Baca-Bennett did not violate Haddock’s
   constitutional rights; this is enough for Baca-Bennett to be entitled to
   qualified immunity. Even if Haddock’s rights had been violated, however,
   Baca-Bennett certainly did not have “fair warning that [her] conduct




                                          13
Case: 19-11327      Document: 00515867354            Page: 14   Date Filed: 05/18/2021




                                      No. 19-11327


   violate[d] a constitutional right.” Clarkston v. White, 943 F.3d 988, 993 (5th
   Cir. 2019) (quoting Delaughter v. Woodall, 909 F.3d 130, 140 (5th Cir. 2018)).
   Closely on-point authority from our sister Circuits indicated that the
   Elrod/Branti exception applies to positions very much like Haddock’s. See,
   e.g., Mumford, 105 F.3d 264. Baca-Bennett is entitled to qualified immunity.
                                 IV. Conclusion
          The district court correctly held that Haddock, as a confidential
   employee, was subject to the Elrod/Branti exception, and had therefore failed
   to allege a constitutional violation.
          AFFIRMED.




                                           14